Citation Nr: 9905221	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-26 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for the cause of the veteran's death and Chapter 
35 benefits.


FINDINGS OF FACT

1.  The veteran died on January [redacted] 1991.

2.  The immediate cause of the veteran's death was 
Creutzfeldt-Jakob disease.

3.  Prior to his death, the veteran was service-connected for 
residuals of infectious hepatitis with jaundice, evaluated as 
zero percent disabling.

4.  The appellant has not presented competent medical 
evidence showing that the Creutzfeldt-Jakob disease that 
caused the veteran's death developed during service or was in 
any manner related to his service.

5.  The appellant has not presented competent medical 
evidence showing that the veteran's service-connected 
hepatitis caused or aggravated the Creutzfeldt-Jakob disease 
that caused his death, nor that it caused or contributed 
substantially or materially to cause the veteran's death.

6.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.

7.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.  


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 
3500 and 3501 (West 1991 & Supp. 1998); 38 C.F.R. § 3.807 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Cause of death

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (1998).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

The veteran's service medical records showed treatment for 
infectious hepatitis, yellow jaundice, German measles, and 
acute nasopharyngitis.  He was granted service connection for 
residuals of infectious hepatitis with jaundice and assigned 
a zero percent disability rating.

There is no further medical evidence associated with the 
claims file showing treatment for the veteran's service-
connected residuals of infectious hepatitis with jaundice.  
In February 1997, the appellant submitted a claim for 
dependency and indemnity compensation.  She submitted a death 
certificate showing that the veteran had died on January [redacted] 
1991, with an immediate cause of death of Creutzfeldt-Jakob 
disease.  

The appellant has submitted the veteran's medical records 
from Tampa General Hospital from hospitalization in January 
1991 for Creutzfeldt-Jakob disease.  It was noted that the 
veteran began experiencing problems such as headaches and 
dizziness in August 1990.  His condition progressed rapidly, 
and he had difficulty with walking, tremors, and decreased 
memory.  Under past medical history, it was indicated that he 
had had malaria in Sicily and jaundice in England.  It was 
also noted that the veteran reported killing cows in Italy 
and eating the roasted meat during military service.  The 
appellant also submitted the veteran's medical records from 
Donald Vande Polder, M.D., V. Daniel Kassicieh, D.O., and 
Bernard O'Neill III, M.D., which detailed the veteran's 
treatment for the above-described neurological symptoms from 
September to December 1990.

The appellant has submitted various evidence regarding the 
etiology and development of Creutzfeldt-Jakob disease.  
Excerpts from The Merck Manual indicated that Creutzfeldt-
Jakob disease is a progressive, inevitably fatal disease of 
the central nervous system, characterized by progressive 
dementia and myoclonic seizures.  Little is known about the 
mode of transmission, but human-to-human transmission had 
occurred during corneal and cadaveric dura mater 
transplantation and use of contaminated brain electrodes.  
This disease had also developed in several patients who were 
treated during childhood with growth hormone prepared from 
cadaveric human pituitary glands.  A transcript from the NBC 
television show Dateline indicated that Creutzfeldt-Jakob 
disease was transmitted through cannibalism, human transplant 
surgery, and injections of human growth hormone.  It was also 
noted that scientists were unsure whether blood transfusions 
or eating the flesh of animals infected with the equivalent 
of Creutzfeldt-Jakob disease could also transmit this 
disorder.  

An article entitled "The human side of 'mad cow' disease" 
by V. Jean Brazell, R.N., indicated that Creutzfeldt-Jakob 
disease had a long incubation period, anywhere from 10 to 40 
years, but the cause of this disorder and the exact mechanism 
of transmission had not yet been established.  It was again 
indicated that Creutzfeldt-Jakob disease had occurred in 
patients who had received corneal transplants from infected 
donors, taken growth hormones derived from infected cadavers, 
or had grafts of dura mater from infected donors.  Infection 
from exposure to blood and body fluids that contained some 
concentration of the agent that caused Creutzfeldt-Jakob 
disease was theoretically possible.  Anecdotal reports 
suggested that Creutzfeldt-Jakob disease might be acquired 
from eating the meat of an animal infected with bovine 
spongiform encephalopathy.  The article discussed the case of 
a patient at a VA facility that doctors speculated had 
contracted Creutzfeldt-Jakob disease from eating possibly 
infected monkeys and dogs while stationed in New Guinea 
during World War II. 

The appellant maintains that the veteran's Creutzfeldt-Jakob 
disease was caused by his eating "tainted" meat during 
service when he killed farm animals.  She was advised during 
her hearing in October 1997 to submit evidence from doctors 
that had allegedly told her that the veteran's Creutzfeldt-
Jakob disease originated during his military service.  She 
submitted a letter from Robert Hauser, M.D., which indicated 
that Creutzfeldt-Jakob disease was thought to be due to a 
"slow virus" or prion, and the infectious agent could 
remain dormant in the body for many years before causing 
clinical symptoms and a relatively rapid downhill course.  

The appellant does not allege, nor does the evidence of 
record establish, that the veteran's service-connected 
residuals of hepatitis with jaundice contributed to his 
death.  The appellant has submitted no medical evidence, and 
there is none in the claims file, to render plausible a claim 
for service connection for the cause of death on the theory 
that any residuals associated with the veteran's service-
connected hepatitis with jaundice were related to the 
Creutzfeldt-Jakob disease that caused his death.  

Rather, the appellant argues that the veteran should have 
been service connected on a direct basis for the Creutzfeldt-
Jakob disease that caused his death.  As discussed above, she 
maintains that the veteran contracted this disease from 
eating tainted meat during service.  There is no medical 
evidence associated with the claims file which renders 
plausible a claim for service connection based on the theory 
that the veteran contracted Creutzfeldt-Jakob disease during 
his military service.  Even accepting that Creutzfeldt-Jakob 
disease could possibly lie dormant for 45 years and accepting 
the veteran's account of killing cows and eating them in 
Italy, the record lacks evidence of a nexus, or link, between 
his Creutzfeldt-Jakob disease and his active service.  There 
are no medical opinions contained in any of the veteran's 
post service medical records relating his Creutzfeldt-Jakob 
disease to any event in active service.  There is no 
indication that the cows the veteran allegedly ate during 
service were tainted with the animal-equivalent of 
Creutzfeldt-Jakob disease.  Moreover, the treatise evidence 
submitted by the appellant suggests that such a connection is 
"anecdotal," and there are several other documented means 
of transmission of Creutzfeldt-Jakob disease.  The articles 
submitted by the appellant regarding the cause of 
Creutzfeldt-Jakob disease are too general and inconclusive to 
well ground her claim and fail to eliminate other potential 
causes of the disease.  See Sacks v. West, 11 Vet. App. 314, 
317 (1998).  The evidence submitted by the appellant does 
not, standing alone, discuss a potential relationship between 
consumption of "tainted" meat and Creutzfeldt-Jakob disease 
with a degree of certainty to make her claim at least 
plausible.  Id.; see also Wallin v. West, 11 Vet. App. 509, 
513-514 (1998).

The only evidence alleging a link between the veteran's 
Creutzfeldt-Jakob disease and his military service consists 
of the appellant's statements.  However, there is no 
indication that she possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. at 74; 
Espiritu, 2 Vet. App. at 494.  Consequently, her statements 
regarding the cause of the veteran's death are insufficient 
to establish a well-grounded claim for service connection for 
Creutzfeldt-Jakob disease, or the cause of the veteran's 
death, on either a direct or secondary basis.  Therefore, her 
claim must be denied.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for the veteran's cause 
of death or for a disorder, and, until she does so, VA has no 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete the 
application for benefits.  See Robinette, 8 Vet. App. 69.  VA 
has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete her 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might show:  (1) that the 
veteran's Creutzfeldt-Jakob disease is (a) connected to any 
disease or injury during service, or (b) was caused or 
aggravated by his service-connected residuals of hepatitis 
with jaundice or, (2) that the veteran's cause of death was 
due to his service-connected residuals of hepatitis with 
jaundice.  In fact, the appellant was provided an opportunity 
after her hearing to submit a statement from the veteran's 
physicians who had allegedly told her that his Creutzfeldt-
Jakob disease was contracted during his military service.  
The letter from Dr. Hauser did not indicate that such a 
connection was plausible.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate the 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of the claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 

Entitlement to Chapter 35 Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.807 (1998).  

As noted above, the veteran died many years after service due 
to a nonservice-connected disability.  Since service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not 
entitled to the Dependents' Educational Assistance on this 
basis.  At the time of the veteran's death in January 1991, 
his combined disability evaluation was zero percent.  
Therefore, he was not in receipt of a total and permanent 
disability evaluation due to service-connected disability at 
the time of his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

1.  Having found the appellant's claim for service connection 
for the cause of the veteran's death not well grounded, the 
appeal is denied.

2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance is denied.




		
	MICHAEL S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

